Jermyn.

He does not shew that there was any writ of covenant depending.
Doderidge, J.
The dedimus potestatem may have been sued before the covenant.
Jones, J.
The covenant is not to levy a fine; but to do such acts as will be required.
Jermyn. He does not shew that the writ was delivered to the commissioners. It appears also by the fine pleaded that it was with warranty; and if I covenant on request to levy a fine, I may refuse to levy it with warranty.
Yet the court was against him, for the reason given by Jones, J. and Doderidge, J. that there is a difference between a covenant cognoscere finem and one levare finem. Godb. 485.